Taft, C. J.
The respondent kept a boarding house, with sixteen boarders and lodgers, and two or three boarders. At dinner and supper he furnished them with ale and wine, and they were accustomed to drink it. The boarders and lodgers paid the respondent sixty cents per day for their board and lodging. The furnishing of the ale and wine by the respondent to his boarders, as a part of their meals, was iix effect a sale to them of so much ale and wine as they drank, and the keeping of it by the respondent for that purpose was unlawful. The case is not within sec. 4462 V. S. providing that the words “ give away ” as used in Chap. 187 V. S. shall not apply to the giving away of liquors by a person in his private dwelling. The question was whether the transaction was a sale, not a gift, and the case was submitted upon the ground that the ale and wine were furnished for pay as a part of the meals. There was testimony to support the claim, the charge was correct, and the verdict must stand.
If a “ person in his private dwelling ” furnishes a man his dinner, and with it, and as a part of it, intoxicating liquors, and receives pay for it, such transaction is a sale of the liquors so furnished.

Judgment that there is no error in the proceedings and the respondent talces nothing by his exceptions. The judgment rendered upon the verdict in the County Court is affirmed,and sentence and execution ordered.